Sandler, J. (dissenting).
The defendant was convicted after a jury trial of murder and robbery in the first degree. The important question on this appeal concerns the admissibility of a confession made to an Assistant District Attorney, claimed to have been involuntary and induced by promises, direct and implied, that he would benefit by such an inculpatory statement. The precise issue is whether a confession is admissible in evidence when it resulted from an interrogation by an Assistant District Attorney in which the defendant was told repeatedly that he was "not helping himself’ by denying his criminal involvement, was urged emphati*528cally and repeatedly to "help himself’ by admitting and explaining his participation in the crime and co-operating with regard to another suspect, was warned that he might never again have an opportunity to tell his side of the story, was assured that by co-operating he would help himself "a long way” and "a lot”, and was admonished that if he did not co-operate, he would "take the weight” for others. In my opinion the confession was erroneously admitted into evidence and the conviction must accordingly be reversed. The record establishes that defendant’s confession (the second statement taken) was induced by an interrogation in which he was promised directly and implicitly that he would benefit significantly by inculpating himself and co-operating. The law is clear that statements so induced are not voluntary and their admission in evidence violates the Fifth and Fourteenth Amendments to the United States Constitution. (Bram v United States, 168 US 532; Malloy v Hogan, 378 US 1; Robinson v Smith, 451 F Supp 1278; Commonwealth v Meehan, — Mass —, 387 NE2d 527; People v Tanser, 17 Ill App 3d 482; State v Biron, 266 Minn 272; State v Mullin, 249 Iowa 10.) In a robbery that occurred on March 26, 1974, one man was stabbed to death and another injured. Defendant was arrested at about 1:00 a.m. on April 2 after he was identified by a woman participant in the crime as one of two men who had also participated and as the one who had stabbed the deceased. After receiving Miranda warnings from a Detective Gomez, defendant denied any knowledge of the event. He repeated this denial when again advised of his rights by an Assistant District Attorney who arrived at the station house at about 3:55 a.m. The basic strategy of the following interrogation, which was transcribed by a stenographer, is apparent. Lacking any evidence to corroborate the accomplice, the Assistant District Attorney sought to secure a confession by persuading the defendant that he had conclusive evidence of the defendant’s involvement in the robbery, was uncertain of the degree, if any, of the defendant’s responsibility for the homicide, and desired his co-operation in identifying and arresting the other male participant. Pursuing this central theme, the Assistant District Attorney repeatedly told the defendant that he was "not helping himself’ by his denials. This was varied with repeated and emphatic admonitions that the defendant should "help himself,” the Assistant District Attorney going so far as to tell him that "you’ll be helping yourself a long way unless you’re going to take the weight for him,” and again that the defendant by co-operating would help himself "a lot.” Again and again the defendant was urged not to "take the fall” for his accomplices. The flavor of the interrogation is suggested by the following: "If you don’t level with us we can’t help you at all. You got a chance to help yourself right now. You don’t want to take the fall for everybody. That’s what you’re asking to do * * * Why don’t you try to help yourself. You got a chance. Tomorrow or the next day you may not be able to. * * * We’re talking about murder here. At this point you’re going to take the weight for the whole thing. That’s pretty serious. Detective Gomez here, he wants to see you help yourself.” At one point the Assistant District Attorney intimated that the nature of the charges to be brought against the defendant might be influenced by the degree of his co-operation. The significance of that, however, was arguably eliminated when, towards the end of the first statement, the Assistant District Attorney told the defendant that he was to be charged with murder and a separate charge of robbery. The first statement then ended with the Assistant District Attorney saying that by co-operating "I think you would help yourself a lot. The choice is yours”, to which the defendant responded "I got nothing to say.” The defendant was then *529permitted to speak to his mother. According to Detective Gomez, "I told her that she should go and talk to him and try to get him to tell the truth to help himself out, that what he had told us was lies at that point.” After speaking to his mother, the defendant indicated that he was willing to make a statement. Before repeating the Miranda warnings, the Assistant District Attorney made an introductory comment in which he said "I want to reiterate, by that, I want to tell you what I said before, by your cooperation you help yourself.” The defendant then made the confession challenged on this appeal. The leading case on this issue remains Bram v United States (supra), decided in 1897, the basic principles of which have been reaffirmed by the United States Supreme Court explicitly and without qualification in a group of recent decisions. (See, e.g., Malloy v Hogan, 378 US 1, 7, supra; Shotwell Mfg. Co. v United States, 371 US 341, 348; Brady v. United States, 397 US 742, 753; Hutto v Ross, 429 US 28, 30.) Bram involved the trial of a seaman for the murder of three people aboard ship. Taken into custody as the result of an accusation by another seaman suspected of the crime, Bram was questioned by a detective who told him in substance that he was satisfied that Bram was involved in the killing and went on to say: "If you had an accomplice, you should say so, and not have the blame of this horrible crime on your own shoulders.” (Bram v United States, supra, p 539.) The defendant responded by saying that he knew nothing about it but believed that the one who accused him was in fact the murderer. The Supreme Court reversed the conviction, holding that this statement was not voluntary, and (p 542) that its admission in evidence violated that "portion of the Fifth Amendment to the Constitution of the United States, commanding that no person 'shall be compelled in any criminal case to be a witness against himself.’” Quoting from Russell on Crimes (vol 3 [6th ed], p 478), the court set forth the controlling rule as follows (pp 542-543): " 'But a confession, in order to be admissible, must be free and voluntary: that is, must not be extracted by any sort of threats or violence, nor obtained by any direct or implied promises, however slight, nor by the exertion of any improper influence * * * A confession can never be received in evidence where the prisoner has been influenced by any threat or promise; for the law cannot measure the force of the influence used, or decide upon its effect upon the mind of the prisoner, and therefore excludes the declaration if any degree of influence has been exerted.’ ” The court described this statement of the law as "in harmony with the doctrine as expressed by other writers,” and an accurate expression of "the result of a multitude of American and English cases” (p 543), which the opinion went on to review in detail. The basic principles set forth in Bram have been explicitly reaffirmed by the Supreme Court and represent the controlling law today. The significant recent developments in the Supreme Court can be briefly summarized as follows: First, the precise rule set forth in Bram (pp 542-543) that a confession is involuntary if "obtained by any direct or implied promises, however slight,” has been repeatedly approved and restated by the Supreme Court. (Malloy v Hogan, supra, p 7; Shotwell Mfg. Co. v United States, supra, p 348; Hutto v Ross, supra, p 30; see Brady v United States, supra, p 753.) Second, in Miranda v Arizona (384 US 436, 461-462), the Supreme Court specifically held for the first time since Bram that the privilege against self incrimination embodied in the Fifth Amendment applies to involuntary confessions. Third, and particularly pertinent here, the Supreme Court has explicitly held that the protection against self incrimination set forth in the Fifth Amendment applies fully to State criminal. trials. (See Malloy v Hogan, supra.) Notwithstanding the unqualified phrasing of the rule as set forth in *530Bram and restated by the Supreme Court in cases cited earlier, there may be observed, in some of the Federal cases that have addressed the question, a reluctance to apply it with what one opinion called "wooden literalness.” (United States v Ferrara, 377 F 2d 16, 17, cert den 389 US 908; see, also, United States v Frazier, 434 F2d 994; United States v Reynolds, 532 F2d 1150; People v Arcediano, 371 F Supp 457.) In some of these opinions there appears to be a confusion between the self incrimination standard articulated in Bram with the very different due process criteria applied by the Supreme Court to claims of coerced confessions in State criminal trials prior to Malloy v Hogan (supra), and Miranda v Arizona (supra). More significantly, however, these decisions reflect an understandable reluctance to exclude confessions on the basis of general, speculative assurances not likely under the totality of circumstances to have induced the confession. None involved promises remotely approaching in scope, intensity and repetitiveness those disclosed in this record, nor did any involve promises by a prosecutor. Typical are United States v Frazier (supra), in which the statement found not to render the confession inadmissible was to the effect that co-operation would be made known to the authorities and there might be some consideration given by the United States Attorney, and People v Arcediano (supra), in which an agent promised the defendant, fearful of possible State prosecution, to do his best to retain him in Federal custody. The Federal case closest on the facts to the situation here is Robinson v Smith (451 F Supp 1278, supra), a Federal habeas corpus proceeding. As described in the opinion (p 1290), detectives had said in substance that if the defendant told the truth " 'he would probably receive the benefits of any leniency that may come to him in the courts’ ”, "that he would be helping himself by making a statement”, that if he told the detectives what happened "they would be able to help him and he could also help himself.” The United States District Court vacated this New York conviction, concluding as follows (p 1290): " 'Although the police promise of assistance to the defendant is not explicit the entire tone of the interrogation lends itself to the irresistible conclusion that implied help was a compelling motivation which induced the defendant to confess.’ ” (Cf. United States ex rel. Williams v Fay, 323 F2d 65; Grades v Boles, 398 F2d 409; United States ex rel. Caserino v Denno, 259 F Supp 784.) Far more frequently than in the Federal courts, the issue here has been raised in innumerable cases in State appellate courts. Some difference may be discerned between State courts which quite literally apply the rule that confessions are involuntary if induced by promises "however slight” and those which qualify that rule to some extent. However, as articulated in virtually every State appellate decision that addressed the issue, the rule as applied points unmistakably to the exclusion as involuntary of the confession challenged here. (See, e.g., Commonwealth v Meehan, supra; People v Tanser, supra; State v Biron, supra; State v Mullin, supra; State v Tardiff, 374 A2d 598 [Me]; Lyter v State, 2 Md App 654; Womack v State, 281 Ala 499; State v Williams, 33 NC App 624; Robinson v State, 229 Ga 14; State v Crank, 105 Utah 332.) The following fairly suggest the general approach. In People v Tanser (supra), the court said (p 486): "if the evidence, considered in the light most favorable to the defendant, shows that the police officers went further than a mere suggestion to tell the truth and persuaded an accused that if he made a statement he would be treated more leniently, the confession would be suppressed.” And in Commonwealth v Meehan (supra), the court said (p 534): "An officer may suggest broadly that it would be 'better’ for a suspect to tell the truth, may indicate that the person’s cooperation would be *531brought to the attention of the public officials or others involved, or may state in general terms that cooperation has been considered favorably by the courts in the past. What is prohibited, if a confession is to stand, is an assurance, express or implied, that it will aid the defense or result in a lesser sentence.” After a comprehensive review of the decisions, the Iowa Supreme Court in State v Mullin (supra) phrased the rule in still more sweeping terms (p 17): "Few courts in the land go further than to permit a statement such as 'it would be better for you to tell the truth.’ ” I have found no decision of a State appellate court that sustained the admissibility of a confession in which there were promises even approaching those reflected in the transcribed statement here. Many confessions have been excluded as involuntary where the promises were far less sweeping and emphatic. Turning to the relatively few New York cases on the question, a somewhat unclear development is disclosed. In People v McMahon (15 NY 384), and in People v Phillips (42 NY 200), the Court of Appeals formulated the rule in language almost identical with that later used by the Supreme Court in Bram. In People v McMahon (supra), the court said (p 386): "However slight the threat or small the inducement thus held out, the statement will be excluded as not voluntary.” And in People v Phillips (supra), the court reversed a conviction on the ground that a confession was involuntary when induced by a police officer’s statements to a suspected horse thief (p 202) that "if he had taken the horse, it would be better for him to own up” and that the officer "thought the complainant would not be so hard on him if he could get his horse back.” In 1881, the Code of Criminal Procedure was enacted, section 395 providing, in part, that a defendant’s confession can be given in evidence against him "unless made upon a stipulation of the district attorney, that he shall not be prosecuted therefor”. Thereafter, in the few cases arguably presenting a question similar to that presented here, the issue appeared to have been approached in terms of the statutory language. (See People v Deacons, 109 NY 374, 377; People v Chapman, 224 NY 463, 479.) In People v Chapman (supra, p 480), the defendant claimed that the police officer told him "that the best thing for him to do was to tell the truth and may be there would be some leniency shown him”, but that he would have to talk to the District Attorney about the leniency. The court (p 481) found "nothing to connect the district attorney with any proposition to mitigate the proceeding against him or the punishment if a confessioñ were made”, a factual finding strikingly different from the situation disclosed here. However these cases may be interpreted, it is of course now established, as it was not then, that the issue concerns the Fifth Amendment to the Constitution of the United States and that the controlling principle of law is that described in detail above. Section 395 of the Code of Criminal Procedure was replaced by CPL 60.45, which became effective in September of 1971. This latter section described a confession as "involuntarily made” in pertinent part when obtained from the defendant: "2. * * * (b) By a public servant engaged in law enforcement activity or by a person then acting under his direction or in cooperation with him: (i) by means of any promise or statement of fact, which promise or statement creates a substantial risk that the defendant might falsely incriminate himself; or (ii) in violation of such rights as the defendant may derive from the constitution of this state or of the United States.” The standard for determining whether a statement induced by a promise is "involuntarily made” is phrased differently in CPL 60.45 (subd 2, par [b], cl [i]) than the Fifth Amendment standard set forth in Bram v United States (supra), and repeatedly restated by the United States Supreme Court in cases cited *532above. However, as already noted, the Supreme Court held definitively in Malloy v Hogan (supra), that a statement secured from the defendant in violation of the Fifth Amendment is not "voluntary.” and must be suppressed. The same principle is explicitly repeated in CPL 60.45 (subd 2, par [b], cl [ii]) quoted above. Turning to the facts of this case, I find wholly unpersuasive the District Attorney’s strained argument that in any event the varied statements made to the defendant by the Assistant District Attorney in the course of the first interrogation did not induce the later confession since the defendant persisted in his denials until after he had spoken to his mother. This is surely a very unrealistic reading of the record. The whole thrust of the interrogation was that the defendant should cooperate to help himself "a long way” and "a lot”, and his mother was thereafter encouraged to urge him to co-operate in order "to help himself.” It is a remote and speculative possibility that the defendant decided to abandon his denials and confess for some other undisclosed reason. The principle is of course fundamental that it was the District Attorney’s burden to establish the voluntary character of the confession beyond a reasonable doubt (People v Yarter, 41 NY2d 830; People v Huntley, 15 NY2d 72, 78) a burden obviously not met here. For the reasons indicated above, the judgment of conviction should be reversed, the motion to suppress the confession granted, and the case remanded for a new trial.